—In an action to recover damages for legal malpractice, the defendant appeals from so much of an order of the Supreme Court, Westchester County (Donovan, J.), entered February 5, 1998, as denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
As the party moving for summary judgment, the burden was on the defendant to demonstrate his prima facie entitlement to judgment as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557, 562). The defendant failed to do so. Therefore, the court properly denied his motion for summary judgment regardless of any inadequacies of the evidence in opposition to the motion (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853). Mangano, P. J., H. Miller, Feuerstein, Schmidt and Smith, JJ., concur.